Citation Nr: 0720289	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-07 981	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
jungle rot, to include tinea pedis; and, if so, whether the 
reopened claim should be granted.  

2.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1970 to 
February 1971, including service in Vietnam from October 1970 
to February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the veteran's request to 
reopen his claims for service connection for jungle rot and 
PTSD on the grounds of no new and material evidence.  

In December 2005 the veteran appeared at the Jackson RO and 
testified by videoconference before the undersigned Acting 
Veterans Law Judge sitting in Washington, D.C.  The 
transcript of that hearing is of record.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  The March 1983 rating decision denying service connection 
for jungle rot was not timely appealed nor was a July 2003 
rating decision that reopened the claim, but denied service 
connection on the merits. 

2.  VA treatment records obtained in October 2004 which show 
treatment for tinea pedis constitute new and material 
evidence.

3.  The veteran received treatment for a foot infection 
during his tour of duty in Vietnam.

4.  The veteran's current tinea pedis is related to the foot 
infection treated during service.

5.  The March 1989 rating decision denying service connection 
for PTSD was not timely appealed. 

6.  The report of an April 2005 compensation and pension 
(C&P) PTSD examination constitutes new and material evidence.


CONCLUSIONS OF LAW

1.  The July 2003 rating decision denying service connection 
for jungle rot is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 3.104 (2006). 

2.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for jungle rot 
has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).

3.  Jungle rot, to include tinea pedis, was incurred during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

4.  The March 1989 rating decision denying service connection 
for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. § 3.104 (2006). 

5.  New and material evidence sufficient to reopen a 
previously denied claim for service connection for PTSD has 
been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claim that is the subject of a prior final denial may be 
reopened if new and material evidence is received with 
respect to that claim.  If the claim is thus reopened, it 
will be reviewed on a de novo basis, with consideration given 
to all the evidence of record.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); Evans v. Brown, 9 Vet. App. 273 (1996). 

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).  The evidence to be considered to 
determine whether the claim should be reopened is all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis.  See Evans, 9 Vet. App. at 
273.  For purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

I.  Jungle rot

Service medical records show that the veteran was 
hospitalized and treated for a foot infection during his 
service in Vietnam.  In a rating decision dated in March 
1989, the RO denied service connection for jungle rot on the 
grounds that there was no sign of foot disease in a January 
1989 C&P examination.  A timely appeal from this 
determination was not made, and the decision became final. 

In June 2003 the veteran requested that his claim be 
reopened.  In a July 2003 decision, the RO reopened the 
claim, but denied service connection on the merits, noting 
that treatment records were negative for any treatment for 
the claimed condition.  The July 2003 decision is the last 
denial of the claim.  Thus, the Board will review evidence 
submitted since that time.  

In February 2004 the veteran again requested that his claim 
be reopened.  Evidence in support of this request, which was 
obtained by the RO in October 2004, included VA treatment 
records documenting complaints of and treatment for tinea 
pedis, with symptoms including "cracking and itching between 
toes . . . small 3-4 mm. cracks about 1 mm. deep between 4-
5th digits of both feet."  This evidence is new since it was 
not of record at the time of the RO's July 2003 decision.  It 
is also material since it reflects current symptomatology of 
jungle rot.  It therefore relates to facts necessary to 
substantiate the claim.  The veteran's claim for service 
connection for jungle rot must accordingly be reopened.

The Board has considered whether adjudicating the claim of 
service connection on a de novo basis at this time would 
prejudice the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  For the reasons that follow, the Board finds the 
evidence sufficient to grant service connection for jungle 
rot.  Therefore, there is no prejudice to the veteran for the 
Board to now reopen and adjudicate on the merits. 

During his December 2005 hearing the veteran testified that 
his foot condition began in 1970, and that it was caused by 
his feet getting wet all the time inside of his boots.  He 
added that his feet would often bleed.  

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty while in 
active military service.  38 U.S.C.A. §, 1131; 38 C.F.R. §§ 
3.303, 3.304.  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).

SMRs confirm that the veteran contracted a foot infection, 
euphemistically referred to as jungle rot, during his service 
in the tropical country of Vietnam.  Although the formal 
medical diagnosis was abscess with cellulitis, the Board is 
aware that the term "jungle rot" is military jargon for 
foot infections typically contracted in tropical climates, 
and that jungle rot includes athlete's foot/tinea pedis.  

VA medical records confirm a current diagnosis of tinea 
pedis, characterized by cracking and bleeding skin between 
the toes.  According to the veteran, he has suffered from 
"jungle rot" off and on since his service in Vietnam.  
Although not necessary, the veteran's testimony is buttressed 
by a statement from his private treating physician, who 
informs that he has "been treating [the veteran] since 
1971" for numerous diseases, including "jungle rot."  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
The evidence is thus more than sufficient for a finding of 
continuity of symptomatology since service.  Accordingly, a 
grant of service connection for jungle rot, to include tinea 
pedis, is warranted.  38 C.F.R. §§ 3.303, 3.304.  

II.  PTSD

In a rating decision dated in March 1989 the RO denied 
service connection for PTSD on the grounds that there was no 
diagnosis of PTSD.  A timely appeal from this determination 
was not made, and the decision became final.  The March 1989 
decision is the last denial of the claim and the Board will 
review evidence submitted since that time.  

In February 2004 the veteran requested that his claim be 
reopened.  Evidence compiled by the RO since that request 
includes the report of an April 2005 C&P examination, during 
which the veteran was diagnosed with PTSD based on in-service 
stressor events.  This evidence is new since it was not of 
record at the time of the RO's March 1989  decision.  It is 
also material because it relates to facts necessary to 
substantiate the veteran's claim for service connection for 
PTSD.  The veteran's claim for service connection for PTSD 
must therefore be reopened.

The evidence shows that VA has met the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the veteran 
given the favorable nature of the Board's decision. 

ORDER

New and material evidence having been received to reopen a 
claim for entitlement to service connection for jungle rot, 
the petition to reopen that claim is granted.

Service connection for jungle rot is granted.

New and material evidence having been received to reopen a 
claim for entitlement to service connection for PTSD, to that 
extent, that claim is granted.

REMAND

The veteran seeks service connection for PTSD, and maintains 
that he is a combat veteran.  DD-214 and service personnel 
records confirm that he served as a Rifleman with Company D, 
1st Battalion, 1/22 Infantry, 4th Infantry Division from 
October, 2 1970, to February 19, 1971 during a tour of duty 
in Vietnam.  DD-214 also confirms a military occupational 
specialty of Light Weapons Infantryman.  The Board also notes 
the transcript of a May 1971 interview with a physician (just 
after the veteran's separation from service), which noted 
that the veteran was "sent to Vietnam after four months as 
an infantry man at Ahn Khe with 18th and 22nd Infantry.  After 
about a month he was put on guard duty in areas where they 
were bombarded by mortar and invaded by Viet Cong."

Evidence submitted to support a claim of combat service may 
include the veteran's own statements and an "almost 
unlimited" variety of other types of evidence.  Gaines v. 
West, 11 Vet. App. 353, 359 (1998); see also VAOPGCPREC 12-
99.  If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.38 C.F.R. § 3.304(f)(1).  

In addition to his claim of combat service, the veteran has 
provided more evidence of in-stressors.  During his April 
2005 C&P examination he reported that he used to "see 
Charley all the time and 'shoot those bastards.'"  He also 
provided the name of a buddy that was "booby-trapped and 
dismembered."  During his December 2005 Board hearing he 
testified that "bombs started coming in on us" as he 
departed the plane upon his arrival in Binh Hoa, Vietnam.  He 
also mentioned being fired upon while riding in a convoy from 
Ahn Khe to Phuoc Hiep on a road between the mountains and the 
South China Sea.  According to the veteran, "we were being 
fired on all the way."

Review of the record shows that the RO failed to develop the 
issue of combat service beyond a finding that the record 
lacked certain awards and medals that are generally 
indicative of combat.  See VAOPGCPREC 12-99.  Stressor 
information must also be verified.  This matter must 
therefore be remanded for further development.  38 C.F.R. 
§ 3.159(c); see also M21-1MR, Part IV, Subpart ii, Chapter 1, 
Section D.  Since the case is being returned, the record 
should also be updated to include any recent treatment 
records.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request that the veteran identify all 
health care providers who have treated him 
for PTSD.  Even if no additional sources of 
treatment records are identified, all 
mental health records compiled since 
December 2004 by the VAMC patronized by the 
veteran should be obtained.  If no 
additional records exist the case file 
should be documented accordingly.

2.  Contact the veteran and request 
specific information regarding his claimed 
stressors.  This should include a 
description of each stressor event; the 
approximate date (within 60 days is 
desirable) and location of each stressor 
event; and units involved, if possible.  

The veteran should be also advised that he 
can submit alternate forms of evidence to 
prove the occurrence of the stressor, such 
as a buddy statement from someone who 
witnessed the incident(s) that he claims to 
have seen or who was told about it at the 
time.

3.  Contact the appropriate agency for 
verification of the veteran's claimed 
combat service and in-service stressors.  
If the veteran fails to respond to the new 
request for information, an attempt must be 
made to verify the stressors already of 
record, including the stressors identified 
by the veteran during his April 2005 C&P 
examination and December 2005 Board 
hearing.  

4.  If any claimed stressor is verified, a 
VA examination by a psychiatrist should be 
conducted to determine the nature and 
severity of the reported PTSD.  The claims 
folder must to be made available to the 
examiner in conjunction with the 
examination and the RO should identify for 
the examiner the stressor(s) it has 
determined are verified.  The RO is to 
inform the examiner that only the 
stressor(s) which have been verified may be 
used as a basis for a diagnosis of PTSD.  
If the diagnosis PTSD is deemed 
appropriate, the psychiatrist should 
specify (1) whether a stressor found to be 
verified by the record was sufficient to 
produce PTSD; and (2) whether it is at 
least as likely as not that there is a link 
between the current symptomatology and one 
or more of the in-service stressors found 
to be established by the record and found 
sufficient to produce PTSD by the examiner. 

5.  Readjudicate the veteran's claim.  If 
the benefit sought remains denied, the 
veteran should be furnished a supplemental 
statement of the case and be afforded the 
opportunity to respond.  The case should 
then be returned to the Board for appellate 
review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



______________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


